


110 HR 5600 IH: District of Columbia Court, Offender

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5600
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Ms. Norton (for
			 herself and Mr. Tom Davis of Virginia)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To permit nonjudicial employees of the District of
		  Columbia courts, employees transferred to the Pretrial Services, Parole, Adult
		  Probation, and Offender Supervision Trustee, and employees of the District of
		  Columbia Public Defender Service to have periods of service performed prior to
		  the enactment of the Balanced Budget Act of 1997 included as part of the years
		  of service used to determine the time at which such employees are eligible to
		  retire under chapter 84 of title 5, United States Code, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 District of Columbia Court, Offender
			 Supervision, Parole, and Public Defender Employees Equity Act of
			 2008.
		2.Retirement Credit
			 For Service of Certain Employees Transferred From District of Columbia Service
			 to Federal Service
			(a)In
			 GeneralAny individual serving as an employee or Member (as those
			 terms are defined by section 8401 of title 5, United States Code) on or after
			 the date of enactment of this Act who performed qualifying District of Columbia
			 service shall be entitled to have such service included in calculating the
			 individual’s creditable service under section 8411 of title 5, United States
			 Code, but only for purposes of the following provisions of such title:
				(1)Section 8410
			 (relating to eligibility for annuity).
				(2)Section 8412
			 (relating to immediate retirement).
				(3)Section 8413
			 (relating to deferred retirement).
				(4)Section 8414
			 (relating to early retirement).
				(5)Subchapter IV of
			 chapter 84 (relating to survivor annuities).
				(6)Subchapter V of
			 chapter 84 (relating to disability benefits).
				(b)Service Not
			 Included in Computing Amount of Any AnnuityQualifying District
			 of Columbia service shall not be taken into account for purposes of computing
			 the amount of any benefit payable out of the Civil Service Retirement and
			 Disability Fund.
			3.Qualifying
			 District of Columbia Service DefinedIn this Act, qualifying District of
			 Columbia service means any of the following:
			(1)Service performed
			 by an individual as a nonjudicial employee of the District of Columbia
			 courts—
				(A)which was
			 performed prior to the effective date of the amendments made by section
			 11246(b) of the Balanced Budget Act of 1997; and
				(B)for which the
			 individual did not ever receive credit under the provisions of subchapter III
			 of chapter 83 or chapter 84 of title 5, United States Code (other than by
			 virtue of section 8331(1)(iv) of such title).
				(2)Service performed
			 by an individual as an employee of an entity of the District of Columbia
			 government whose functions were transferred to the Pretrial Services, Parole,
			 Adult Supervision, and Offender Supervision Trustee under section 11232 of the
			 Balanced Budget Act of 1997—
				(A)which was
			 performed prior to the effective date of the individual’s coverage as an
			 employee of the Federal Government under section 11232(f) of such Act;
			 and
				(B)for which the individual did not ever
			 receive credit under the provisions of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv)
			 of such title).
				(3)Service performed
			 by an individual as an employee of the District of Columbia Public Defender
			 Service—
				(A)which was
			 performed prior to the effective date of the amendments made by section 7(e) of
			 the District of Columbia Courts and Justice Technical Corrections Act of 1998;
			 and
				(B)for which the individual did not ever
			 receive credit under the provisions of subchapter III of chapter 83 or chapter
			 84 of title 5, United States Code (other than by virtue of section 8331(1)(iv)
			 of such title).
				(4)In the case of an
			 individual who was appointed to a position in the Federal Government under the
			 priority consideration program established by the Bureau of Prisons under
			 section 11203 of the Balanced Budget Act of 1997, service performed by the
			 individual as an employee of the District of Columbia Department of
			 Corrections—
				(A)which was
			 performed prior to the effective date of the individual’s coverage as an
			 employee of the Federal Government; and
				(B)for which the
			 individual did not ever receive credit under the provisions of subchapter III
			 of chapter 83 or chapter 84 of title 5, United States Code (other than by
			 virtue of section 8331(1)(iv) of such title).
				4.Certification of
			 ServiceThe Office of
			 Personnel Management shall accept the certification of the appropriate
			 personnel official of the government of the District of Columbia concerning
			 whether an individual performed qualifying District of Columbia service and the
			 length of the period of such service the individual performed.
		
